Name: Council Regulation (EC) No 1288/95 of 29 May 1995 extending to the periods 1991/92 and 1992/93 the increase adopted for the periods 1993/94 and 1994/95 in the total quantities fixed for Greece, Spain and Italy under the system for the additional levy in the milk and milk products sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  EU finance
 Date Published: nan

 8 . 6 . 95 | EN | Official Journal of the European Communities No L 125/5 COUNCIL REGULATION (EC) No 1288/95 of 29 May 1995 extending to the periods 1991/92 and 1992/93 the increase adopted for the periods 1993/94 and 1994/95 in the total quantities fixed for Greece, Spain and Italy under the system for the additional levy in the milk and milk products sector Greece, Spain and Italy in respect of the additional levy in the milk and milk products sector, the total quantities to be taken into consideration for the periods from 1 April 1991 to 31 March 1992 and from 1 April 1992 to 31 March 1993 shall be those laid down in Article 3 (2) of Regulation (EEC) No 3950/92. Article 2 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), Whereas, following a special review of, inter alia, the most reliable statistical data concerning the actual level of milk production in Italy, Greece and Spain , the Council decided to increase the total quantities fixed in Article 3 (2) of Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector (3), in the case of Spain from the period 1993/94 and, in the case of Greece and Italy, for the periods 1993/94 and 1994/95 ; whereas the Council agreed, at its meeting on 21 October 1994, to extend this increase, for the same reasons, to the 1991 /92 and 1992/93 marketing years ; whereas the consequences to be drawn therefrom for the clearance of accounts for 1992 and 1993 make it necessary to extend the aforemen ­ tioned increase to the periods 1991 /92 and 1992/93 ; Whereas, furthermore, the Council had agreed to provide Community finance for the implementation of programmes for the cessation of milk production in order to ensure compliance with the additional levy arrange ­ ments in Italy and Spain ; whereas it is appropriate that the agreements reached in this respect be given legal form, From the funds which are due to the Community from Italy and Spain regarding additional levies in the sector of milk and milk products, under the financial years of 1989 , 1990 , 1991 , 1992 and 1993, a maximum quantity of :  202 000 tonnes in Italy,  287 430 tonnes in Spain ; shall be financed under national programmes for the cessation of milk production . The indemnity cannot exceed a maximum amount of ECU 51 per 100 kilograms of the released individual reference quantity. The financing of the payments made shall be regarded as an intervention intended to stabilize the agricultural markets, within the meaning of Article 3 of Regulation (EEC) No 729/70 (4). HAS ADOPTED THIS REGULATION : Article 3 Article 1 For the establishment of the financial corrections relating to the clearance of accounts for 1992 and 1993 borne by This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, Article 2 shall apply from 1 April 1993 .(') OJ No C 46, 23 . 2. 1995, p. 7 . (2) Opinion delivered on 18 May 1995 (not yet published in the Official Journal). (3) OJ No L 405, 31 . 12. 1992, p . 1 . Regulation as last amended by Regulation (EC) No 1883/94 (OJ No L 197, 30 . 7. 1994, p . 25). (4) OJ No L 94, 28 . 4 . 1970 , p. 13 . Regulation as last amended by Regulation (EC) No 1287/95 (se page 1 of this Official Jour ­ nal). No L 125/6 I EN I Official Journal of the European Communities 8 . 6 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 May 1995 . For the Council The President Ph . VASSEUR